DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on November 9, 2020
Claims 1-11 are pending. Examiner’s Note: The term, “processor” is defined in paragraph 0071 of the specification as being any of a microprocessor, microcomputer, microcontroller, logic circuitry, etc. Therefore, term, processor, as used in the claims is interpreted as hardware.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application, filed on 11/9/2020. 

Drawings
Acknowledgment is made of applicant’s drawings submitted on 11/9/2020.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 11/9/2020

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 11/9/2020.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1 and 8-11 are rejected under 35 U.S.C 103 as being unpatentable over US 20180203801, Leslie-Hurd (hereinafter referred to as Leslie-Hurd I) in view of US 20160085695, Leslie-Hurd II (hereinafter referred to as Leslie-Hurd II) and further in view of US 20120331308, Gutierrez 

 	In regards to claim 1, Leslie-Hurd I teaches a method for preventing a side channel attack by executing an enclave in a trusted execution environment (TEE) on a remote computing device by a computing device, the method comprising: configuring, by a processor, the enclave by executing a first set of instructions based on a plurality of configuration parameters defined by the computing device, wherein the plurality of configuration parameters comprises a pre-defined page size(US 20180203801, Leslie-Hurd I, para. 0020, In some implementations, the secure enclave is implemented on processor reserved memory (PRM) that is protected by the processor from non-enclave memory accesses, including those accesses from the kernel of an operating system or a virtual machine monitor (VMM). The PRM may include an Enclave Page Cache (EPC) including fixed-size pages (e.g., 4 KB per page) to store code and data associated with different secure enclaves. A secure enclave may be associated with a set of EPC pages that may be tracked by the processor through a data structure (referred to as the Enclave Page Cache Map (EPCM)). The EPCM may include a plurality of entries with each entry storing attributes of a corresponding EPC page associated with the secure enclave.);dynamically adding a new page of the pre-defined size to the first enclave cache memory after the initiation of the enclave(US 20180203801, Leslie-Hurd I, para. 0020, In some implementations, the secure enclave is implemented on processor reserved memory (PRM) that is protected by the processor from non-enclave memory accesses, including those accesses from the kernel of an operating system or a virtual machine monitor (VMM). The PRM may include an Enclave Page Cache (EPC) including fixed- size pages (e.g., 4 KB per page) to store code and data associated with different secure enclaves. A secure enclave may be associated with a set of EPC pages that may be tracked by the processor through a data structure (referred to as the Enclave Page Cache Map (EPCM)). The EPCM may include a plurality of entries with each entry storing attributes of a corresponding EPC page associated with the secure enclave);    	Leslie-Hurd I does not teach implementing, by the processor, a second set of instructions to: securely copying data corresponding to the enclave in a page created in first enclave cache memory in the remote computing device, based on the plurality of configuration parameters, adding virtual page address information and page security attributes corresponding to the page in a second enclave cache memory in the remote computing device, and creating a log entry in a protected memory of the remote computing device by encrypting and saving the virtual page address information and the page security attributes, wherein the virtual page address information and the page security attributes are encrypted using a first hash key; 	However, Leslie-Hurd II teaches implementing, by the processor, a second set of instructions to: securely copying data corresponding to the enclave in a page created in first enclave cache memory in the remote computing device, based on the plurality of configuration parameters, adding virtual page address information and page security attributes corresponding to the page in a second enclave cache memory in the remote computing device(US 20160085695, Leslie-Hurd II, para. 0063, The processor core, in response to the EACCAPTCOPY instruction, can copy the contents from an existing EPC page (e.g. a source EPC page) into a newly allocated EPC page (e.g. a target EPC page) that was created using the EAUG instruction, as discussed in the preceding paragraphs. In one embodiment, the processor core, in response to the EACCAPTCOPY instruction, can modify the permissions of the target page. In one example, the processor core, in response to the EACCAPTCOPY instruction, can initialize a pending EPC page (e.g. a target EPC page) by copying contents of an existing protected page (e.g. a source EPC page) within the same enclave and update a access permission level of the target page to a selected access permissions level. In another example, the processor core, in response to the EACCAPTCOPY instruction, can clear a pending bit of the target page to indicate a use of the target page is completed and release an EDMM lock on the target page), and ;  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Leslie-Hurd I with the teaching of Leslie-Hurd II because a user would have been motivated to modify the enclave memory, taught by Leslie-Hurd I, by updating the permissions of a target memory page, taught by Leslie-Hurd II, in order to facilitate copying content to the target page(Leslie-Hurd II, para. 0045) 	The combination of Leslie-Hurd I and Leslie-Hurd II do not teach creating a log entry in a protected memory of the remote computing device by encrypting and saving the virtual page address information and the page security attributes, wherein the virtual page address information and the page security attributes are encrypted using a first hash key; 	initiating the enclave by executing a third set of instructions to compare the log entry and a second hash key generated by the remote computing device; and, executing the enclave at the remote computing device, by executing a fourth set of instructions based on a successful comparison of the log entry and the second hash key, wherein the successful comparison is based on a validation of a size of the page created in first enclave cache memory in the remote computing device to be equal to the pre-defined page size 	However, Gutierrez teaches creating a log entry in a protected memory of the remote computing device by encrypting and saving the virtual page address information and the page security attributes, wherein the virtual page address information and the page security attributes are encrypted using a first hash key (US 20120331308, Gutierrez, para. 0559, 0560, and 0568: [0559] -The second data HASH 2720 of the data block 2700 may store, for example, a hash value, a cryptographic hash value or a digital signature computed taking as input of the cryptographic algorithm at least the third data INSTRUCTIONS 2730; [0560] - As explained before, the cryptographic algorithm may use a cryptographic key, for example a secret key or a public key. In some implementations, the cryptographic algorithm may use as input also the first data FIELDS 2710, for example the input may be the first data FIELD concatenated with the third data INSTRUCTIONS and concatenated with some padding data that may depend on the cryptographic algorithm.)
initiating the enclave by executing a third set of instructions to compare the log entry and a second hash key generated by the remote computing device(US 20120331308, Gutierrez, para. 0565: ID_HF data field 2712 may store a unique identifier, for example an integer that identifies the cryptographic algorithm used to compute and/or verify the hash data 2720. In the example of the FIG. 27 the field ID_CA 2712 may use two bytes, corresponding to bytes B2 and B3 of the data block 2700. [note: where a hash verification typically entails performing a comparison step]); and, executing the enclave at the remote computing device, by executing a fourth set of instructions based on a successful comparison of the log entry and the second hash key, wherein the successful comparison is based on a validation of a size of the page created in first enclave cache memory in the remote computing device to be equal to the pre-defined page size(US 20120331308, Gutierrez, para. 0565, 0570: [0565] - ID_HF data field 2712 may store a unique identifier, for example an integer that identifies the cryptographic algorithm used to compute and/or verify the hash data 2720. [In the example of the FIG. 27 the field ID_CA 2712 may use two bytes, corresponding to bytes B2 and B3 of the data block 2700. [0570] - The data field LENGTH 2715 may be used to store the length of the data block 2700. In one implementation the length is stored measured in bytes. For example, the data field LENGTH may store the values 128, 256 or 512 corresponding to data blocks of 128 bytes, 256 bytes and 512 bytes, respectively[note: a verification of the hash data verifies the parameters which also includes the data field length]) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I and Leslie-Hurd II with the teaching of Gutierrez because a user would have been motivated to verify the ordering of the data blocks, taught by Gutierrez, prior to loading data into the memory page, taught by the combination of Leslie-Hurd I and Leslie-Hurd II(Gutierrez, para. 0580)

 	In regards to claim 8, the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez teach the method of claim 1, the new page is added in the first enclave cache memory by executing a sixth set of instruction after the initiation of the enclave(US 20160085695, Leslie-Hurd II, para. 0063, The processor core, in response to the EACCAPTCOPY instruction, can copy the contents from an existing EPC page (e.g. a source EPC page) into a newly allocated EPC page (e.g. a target EPC page) that was created using the EAUG instruction, as discussed in the preceding paragraphs. In one embodiment, the processor core, in response to the EACCAPTCOPY instruction, can modify the permissions of the target page. In one example, the processor core, in response to the EACCAPTCOPY instruction, can initialize a pending EPC page (e.g. a target EPC page). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I and Gutierrez with the teaching of Leslie-Hurd II because a user would have been motivated to modify the enclave memory, taught by the combination of Leslie-Hurd I and Gutierrez, by updating the permissions of a target memory page, taught by Leslie-Hurd II, in order to facilitate copying content to the target page(Leslie-Hurd II, para. 0045)
 	In regards to claim 9, the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez teach the method of claim 8, wherein the new page is created in a pending state(US 20160085695, Leslie-Hurd II, para. 0047, where an added page has a pending status).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I and Gutierrez with the teaching of Leslie-Hurd II because a user would have been motivated to modify the enclave memory, taught by the combination of Leslie-Hurd I and Gutierrez, by updating the permissions of a target memory page, taught by Leslie-Hurd II, in order to facilitate copying content to the target page(Leslie-Hurd II, para. 0045) 
 	In regards to claim 10, the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez teach the method of claim 9, wherein the new page is accepted by the enclave by executing a seventh set of instruction(US 20160085695, Leslie-Hurd II, para. 0047, where a page acceptance instruction may be issued in response to a page add instruction). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I and Gutierrez with the teaching of Leslie-Hurd II because a user would have been motivated to modify the enclave memory, taught by the combination of Leslie-Hurd I and Gutierrez, by updating the permissions of a target memory page, taught by Leslie-Hurd II, in order to facilitate copying content to the target page(Leslie-Hurd II, para. 0045)

 	In regards to claim 11, Leslie-Hurd I teaches a system for executing an enclave in a trusted execution environment to prevent a side channel attack, the system comprising: wherein the client computing device comprises a memory and a processor configured to: configure the enclave by executing a first set of instructions based on a plurality of configuration parameters defined by the computing device, wherein the plurality of configuration parameters comprises a pre-defined page size(US 20180203801, Leslie-Hurd I, para. 0020, In some implementations, the secure enclave is implemented on processor reserved memory (PRM) that is protected by the processor from non-enclave memory accesses, including those accesses from the kernel of an operating system or a virtual machine monitor (VMM). The PRM may include an Enclave Page Cache (EPC) including fixed-size pages (e.g., 4 KB per page) to store code and data associated with different secure enclaves. A secure enclave may be associated with a set of EPC pages that may be tracked by the processor through a data structure (referred to as the Enclave Page Cache Map (EPCM)). The EPCM may include a plurality of entries with each entry storing attributes of a corresponding EPC page associated with the secure enclave.);dynamically add a new page of the pre-defined size to the first enclave cache memory after the initiation of the enclave(US 20180203801, Leslie-Hurd I, para. 0020, In some implementations, the secure enclave is implemented on processor reserved memory (PRM) that is protected by the processor from non-enclave memory accesses, including those accesses from the kernel of an operating system or a virtual machine monitor (VMM). The PRM may include an Enclave Page Cache (EPC) including fixed- size pages (e.g., 4 KB per page) to store code and data associated with different secure enclaves. A secure enclave may be associated with a set of EPC pages that may be tracked by the processor through a data structure (referred to as the Enclave Page Cache Map (EPCM)). The EPCM may include a plurality of entries with each entry storing attributes of a corresponding EPC page associated with the secure enclave);   	Leslie-Hurd I does not teach implement a second set of instructions to: securely copy data corresponding to the enclave in a page created in first enclave cache memory in the remote computing device, based on the plurality of configuration parameters, add virtual page address information and page security attributes corresponding to the page in a second enclave cache memory in the remote computing device, and create a log entry in a protected memory of the remote computing device by encrypting and saving the virtual page address information and the page security attributes, wherein the virtual page address information and the page security attributes are encrypted using a first hash key; 	However, Leslie-Hurd II teaches implement a second set of instructions to: securely copy data corresponding to the enclave in a page created in first enclave cache memory in the remote computing device, based on the plurality of configuration parameters, add virtual page address information and page security attributes corresponding to the page in a second enclave cache memory in the remote computing device(US 20160085695, Leslie-Hurd II, para. 0063, The processor core, in response to the EACCAPTCOPY instruction, can copy the contents from an existing EPC page (e.g. a source EPC page) into a newly allocated EPC page (e.g. a target EPC page) that was created using the EAUG instruction, as discussed in the preceding paragraphs. In one embodiment, the processor core, in response to the EACCAPTCOPY instruction, can modify the permissions of the target page. In one example, the processor core, in response to the EACCAPTCOPY instruction, can initialize a pending EPC page (e.g. a target EPC page) by copying contents of an existing protected page (e.g. a source EPC page) within the same enclave and update a access permission level of the target page to a selected access permissions level. In another example, the processor core, in response to the EACCAPTCOPY instruction, can clear a pending bit of the target page to indicate a use of the target page is completed and release an EDMM lock on the target page), and; 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Leslie-Hurd I with the teaching of Leslie-Hurd II because a user would have been motivated to modify the enclave memory, taught by Leslie-Hurd I, by updating the permissions of a target memory page, taught by Leslie-Hurd II, in order to facilitate copying content to the target page(Leslie-Hurd II, para. 0045)  	a client computing device communicably connected to a remote computing device implementing the trusted execution environment; 	the combination of Leslie-Hurd I and Leslie-Hurd II do not teach create a log entry in a protected memory of the remote computing device by encrypting and saving the virtual page address information and the page security attributes, wherein the virtual page address information and the page security attributes are encrypted using a first hash key;initiate the enclave by executing a third set of instructions to compare the log entry and a second hash key generated by the remote computing device; and, execute the enclave at the remote computing device, by executing a fourth set of instructions based on a successful comparison of the log entry and the second hash key, wherein the success of the comparison is based on a validation of a size of the page created in first enclave cache memory in the remote computing device to be equal to the pre-defined page size 	However, Gutierres teaches a client computing device communicably connected to a remote computing device implementing the trusted execution environment(US 20120331308, Gutierrez, fig. 8, item 180[remote computer]);create a log entry in a protected memory of the remote computing device by encrypting and saving the virtual page address information and the page security attributes, wherein the virtual page address information and the page security attributes are encrypted using a first hash key(US 20120331308, Gutierrez, para. 0559, 0560, and 0568: [0559] -The second data HASH 2720 of the data block 2700 may store, for example, a hash value, a cryptographic hash value or a digital signature computed taking as input of the cryptographic algorithm at least the third data INSTRUCTIONS 2730; [0560] - As explained before, the cryptographic algorithm may use a cryptographic key, for example a secret key or a public key. In some implementations, the cryptographic algorithm may use as input also the first data FIELDS 2710, for example the input may be the first data FIELD concatenated with the third data INSTRUCTIONS and concatenated with some padding data that may depend on the cryptographic algorithm.);initiate the enclave by executing a third set of instructions to compare the log entry and a second hash key generated by the remote computing device(US 20120331308, Gutierrez, para. 0565: ID_HF data field 2712 may store a unique identifier, for example an integer that identifies the cryptographic algorithm used to compute and/or verify the hash data 2720. In the example of the FIG. 27 the field ID_CA 2712 may use two bytes, corresponding to bytes B2 and B3 of the data block 2700. [note: where a hash verification typically entails performing a comparison step]); and, execute the enclave at the remote computing device, by executing a fourth set of instructions based on a successful comparison of the log entry and the second hash key, wherein the success of the comparison is based on a validation of a size of the page created in first enclave cache memory in the remote computing device to be equal to the pre-defined page size(US 20120331308, Gutierrez, para. 0565, 0570: [0565] - ID_HF data field 2712 may store a unique identifier, for example an integer that identifies the cryptographic algorithm used to compute and/or verify the hash data 2720. [In the example of the FIG. 27 the field ID_CA 2712 may use two bytes, corresponding to bytes B2 and B3 of the data block 2700. [0570] - The data field LENGTH 2715 may be used to store the length of the data block 2700. In one implementation the length is stored measured in bytes. For example, the data field LENGTH may store the values 128, 256 or 512 corresponding to data blocks of 128 bytes, 256 bytes and 512 bytes, respectively[note: a verification of the hash data verifies the parameters which also includes the data field length]) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I and Leslie-Hurd II with the teaching of Gutierrez because a user would have been motivated to verify the ordering of the data blocks, taught by Gutierrez, prior to loading data into the memory page, taught by the combination of Leslie-Hurd I and Leslie-Hurd II(Gutierrez, para. 0580)

2.) Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over US 20180203801, Leslie-Hurd (hereinafter referred to as Leslie-Hurd I) in view of US 20160085695, Leslie-Hurd II (hereinafter referred to as Leslie-Hurd II) and further in view of US 20120331308, Gutierrez and further in view of US 20190196977, Cong

 	In regards to claim 2, the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez teach the method of claim 1. The combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez do not teach wherein the pre-defined page size is 2 GB 	However, Cong teaches wherein the pre-defined page size is 2 GB (US 20190196977, Cong, para. 0011, For purposes of this disclosure, 1024 consecutive bytes may be referred to collectively as a “kilobyte;” 1024 kilobytes (KB) (i.e., 1,048,576 bytes) may be referred to as a “megabyte” (MB); 1024 MB may be referred to as a “gigabyte” (GB); and so on, with terabytes (TB), petabytes (PB), exabytes (EB), etc. Various conventional processors support page sizes of 4 KB, 8 KB, 64 KB, 256 KB, 1 MB, 4 MB, 16 MB, 256 MB, 2 GB, and even higher.). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez with the teaching of Cong because a user would have been motivated to efficiently manage the page memory, taught by the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez, by enabling swapping of page content information, taught by Cong, in order to free memory space of data not being utilized(Cong, para. 0003)  

3.) Claims 3-5 are rejected under 35 U.S.C 103 as being unpatentable over US 20180203801, Leslie-Hurd (hereinafter referred to as Leslie-Hurd I) in view of US 20160085695, Leslie-Hurd II (hereinafter referred to as Leslie-Hurd II) and further in view of US 20120331308, Gutierrez and further in view of US 20200142617, Kucherov

 	In regards to claim 3, the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez teach the method of claim 1. The combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez do not teach wherein the first hash key is computed by executing a fifth set of instructions based on the pre-defined page size and a content associated to the page 	However, Kucherov teaches wherein the first hash key is computed by executing a fifth set of instructions based on the pre-defined page size and a content associated to the page (US 20200142617, Kucherov, para. 0079, where a hash may be generated based on data page sizes).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez with the teaching of Kucherov because a user would have been motivated to protect a target cache, taught by the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez, by apply a secure hash algorithm based on the memory page size, taught by Kucherov, in order to protect the cache from deduplication problems(Kucherov, para. 0002) 
 	In regards to claim 4, the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez teach the method of claim 1. The combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez do not teach wherein the second hash key is created by the remote computing device based on at least one of the configuration parameters 	However, Kucherov teaches wherein the second hash key is created by the remote computing device based on at least one of the configuration parameters(US 20200142617, Kucherov, para. 0079, In step 204, the source uses the native page size of the target to compute hash values for target data pages each containing multiple source data pages of a smaller native page size.). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez with the teaching of Kucherov because a user would have been motivated to protect a target cache, taught by the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez, by apply a secure hash algorithm based on the memory page size, taught by Kucherov, in order to protect the cache from deduplication problems(Kucherov, para. 0002)  
 	In regards to claim 5, the combination of Leslie-Hurd I, Leslie-Hurd II, Gutierrez and Kucherov teach the method of claim 4, wherein the second hash key is created based on at least one of the configuration parameters comprising a page size, the virtual page address information and the security attributes((US 20120331308, Gutierrez, para. 0560 and 0568: 0560- As explained before, the cryptographic algorithm may use a cryptographic key, for example a secret key or a public key. In some implementations, the cryptographic algorithm may use as input also the first data FIELDS 2710, for example the input may be the first data FIELD concatenated with the third data INSTRUCTIONS and concatenated with some padding data that may depend on the cryptographic algorithm. Padding is explained latter with more detail in FIGS. 27C and 27D). [0568] - The data field SL 2714 (Security Level) may be used to store the security level of the computer program containing the data block 2700. For example, the field SL may use one byte, like the byte B8 of the data block 2700, where the value 0 corresponds to the lowest security level and the value 255 corresponds to the highest security level.). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I, Leslie-Hurd II, and Kucherov with the teaching of Gutierrez because a user would have been motivated to verify the ordering of the data blocks, taught by Gutierrez, prior to loading data into the memory page, taught by the combination of Leslie-Hurd I, Leslie-Hurd II, and Kucherov(Gutierrez, para. 0580)  
4.) Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over US 20180203801, Leslie-Hurd (hereinafter referred to as Leslie-Hurd I) in view of US 20160085695, Leslie-Hurd II (hereinafter referred to as Leslie-Hurd II) and further in view of US 20120331308, Gutierrez and further in view of US 20170185766, Narendra

 	In regards to claim 6, the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez teach the method of claim 1. The combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez do not teach wherein the configuration parameters comprise a mapping between the virtual page address information of one or more pages created and the first enclave cache memory 	However, Narendra teaches wherein the configuration parameters comprise a mapping between the virtual page address information of one or more pages created and the first enclave cache memory (US 20170185766, Narendra, fig. 1 and para. 0020, where an address in the enclave virtual address region may be mapped to the enclave device[104]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez with the teaching of Narendra because a user would have been motivated to improve communication efficiency between a trusted execution environment and a hardware device, taught by the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez, by setting a device mode enclave bit during transactions between an enclave device and another device, taught by Narendra, in order to eliminate device performance degradation when performing encryption/decryption of communications between an enclave and a device(Narendra, para. 0002) 

5.) Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over US 20180203801, Leslie-Hurd (hereinafter referred to as Leslie-Hurd I) in view of US 20160085695, Leslie-Hurd II (hereinafter referred to as Leslie-Hurd II) and further in view of US 20120331308, Gutierrez and further in view of US 20170185766, Narendra and further in view of US 20200004688, Brigg
 
 	In regards to claim 7, the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez teach the method of claim 6. The combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez do not teach wherein the remote computing device generates the virtual page address information based on the mapping included in the configuration parameters when the enclave is initiated 	However, Brigg teaches wherein the remote computing device generates the virtual page address information based on the mapping included in the configuration parameters when the enclave is initiated.(US 20200004688, Brigg, para. 0192, In a further example, where the previous block of data was written to the first page of a virtual address space, and where the page was not filled, the virtual address space i′ selected for the second virtual address will be the same virtual address space i as that of the previous block of data. For example, after generating the virtual address in virtual address space 2, and updating entry P.sub.20 at 1102, a data block may be written such that the end of the data block remains within page frame 2. In response to receiving a further first type of request a virtual address is generated in the virtual address space with the index that maps to the index of the last page frame the previous block of data was written to.) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez with the teaching of Brigg because a user would have been motivated to manage the memory space, taught by the combination of Leslie-Hurd I, Leslie-Hurd II, and Gutierrez, by using a larger virtual memory address space than the physical memory, taught by Brigg, in order to mitigate memory wrap-around problems(Brigg, para. 0011)  



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434